Title: To Thomas Jefferson from Philippe Reibelt, 18 December 1802
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le Président!
            George Town a la Tavernede Mr. Barneÿ le 18 Dec. 1802.
          
          Dans la Supposition que la lettre que j’avais pris la liberté d’adresser à Votre Excellence le 30 Nov. de Norfolk Vous soit parvenûe, je prie Votre Excellence de Vouloir bien me faire savoir l’heure, à laquelle je puisse jouir du Bonheur de Vous presenter mes Respects, et de recevoir de vos mains tout ce que j’ai sollicité par ladite lettre.
          Ne possedant pas encore la langue anglaise je dois Vous demander en même tems la permission de Vous parler ou en Français ou en Allemand, et n’yant pas trouvé dans le Port d’Alexandrie mes Effets qui m’y devoient avoir devancés, Vous voudriez bien m’excuser en Philosophe, si je ne puis paraitre qu’en habit de Voyageur.
          J’ai l’honneur d’etre Votre Excellence très obeïssant Serviteur
          
            Phil. Reibelt
          
          
      Editors’ Translation  
          
            
              Mister President!
              Mr. Barney’s tavern in Georgetown18 Dec. 1802
            
            Assuming that Your Excellency received the letter I took the liberty of sending from Norfolk on November 30, I beg Your Excellency to inform me of the time when I might have the pleasure of presenting my respects and receiving from your hands the documents I requested in that letter.
            Not yet possessing the English language, I must also ask permission to speak to you in French or German. The belongings that were supposed to be forwarded to me did not arrive in Alexandria, so I beg you, as a philosopher, to excuse me if I visit you in traveling clothes.
            I have the honor of being, Your Excellency, your very obedient servant.
            
              Phil. Reibelt
            
          
        